                       Case 20-50685-BLS            Doc 9     Filed 10/29/20       Page 1 of 1

                         UNITED STATES BANKRUPTCY COURT
                                  District of Delaware
                              824 Market Street, 3rd Floor
                                 Wilmington, DE 19801
In Re:                                                      Bankruptcy Case No.: 18−11736−BLS
Heritage Home Group LLC
      Debtor                                                Bankruptcy Chapter: 7
__________________________________________

Alfred T. Giuliano

      Plaintiff                                             Adv. Proc. No.: 20−50685−BLS

      vs.

Doug Mockett & Company, Inc.

      Defendant(s)

                                            JUDGMENT BY DEFAULT

       On 10/6/20, default was entered against defendant(s) Doug Mockett & Company, Inc. The plaintiff has
requested entry of judgment by default, has filed an affidavit of the amount due, and has stated that this/these
defendant(s) is/are not in the military service. Furthermore, it appears from the record that this/these defendant(s)
is/are not an infant or incompetent person. Therefore, pursuant to Fed.R.Civ.P. 55(b)(1), as incorporated by
Fed.R.Bankr.P. 7055, judgment is entered against this/these defendant(s) in favor of the plaintiff as follows:

       Judgment is entered against defendant(s) Doug Mockett & Company, Inc. in the amount of $102,726.56 plus
court filing costs in the amount of $350.00.




Date: 10/29/20

                                                                                Una O'Boyle, Clerk of Court




(VAN−433b)
